Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 03/31/2021.  Claims 1-19 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowable because the prior art fails to teach or suggest a communication apparatus comprising: a communication unit; and one or more memories storing instructions; and one or more processors in communication with the one or more memories, wherein the one or more memories and the one or more processors cooperate to implement a control unit, wherein, in a case where the control unit performs control to cause a relay apparatus to send a request for second data for transmitting first data to an external apparatus, the control unit performs control to cause the communication unit to transmit, to the relay apparatus, an identifier of the communication apparatus which is associated with authentication information, the authentication information being used by the relay apparatus for receiving the second data generated by the external apparatus; wherein the control unit performs control to cause the communication unit to receive the second data from the relay apparatus, wherein the control unit performs control to cause the communication unit to transmit the first data to the external apparatus without going through the relay apparatus based on the second data, wherein the first data is communicated in compliance with a first 
The closest prior art, Ihara et al. (US 2002/0038359), discloses a relay apparatus establishing a live video distribution session between a user device and streaming server. Ihara et al. does not disclose the relay apparatus associating the communication apparatus identifier with authentication information as claimed. Ihara et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiao et al. (US 2019/0132613)
Govindarajan et al. (US 2019/0268389)
Yu et al. (US 2018/0191668)
Hara (US 2018/0152491)
Zhang et al. (US 2019/0020914)
Shankar (US 2019/0174202)
Lazar et al. (US 2020/0344498)

Yoshimine et al. (US 2002/0156648)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.